DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air moving device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, the limitation “air moving device” is interpreted as being a fan as described at para. 0026 of the specification, and known equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parisi et al. (US 2011/0099831 A1) in view of Sassano (IS 2015/0059197 A1).
	As per claim 10, Parisi et al. disclose a method of extending a lifetime of a shaving razor, the method comprising the steps of: providing a razor into a holder inside a razor storage system (Fig. 4); activating a fan 332 in the razor storage system (para. 0026); directing an air flow across at least a portion of a blade 30 of the razor 25, and removing at water from the at least a portion of a blade of the razor (Abstract, line 4, etc. re. drying (i.e. removing water)) from the razor blade.  While Parisi et al. do not explicitly indicate that the water being formed as a droplet, such is directed to a natural phenomenon as to how water accumulates, and thus is not considered patentably distinguishing.  Parisi et al. do not teach receiving the airflow onto a hygroscopic material.  However, Sassano teach a razor storage system comprising hygroscopic material (desiccant pouch 21) to remove moisture from a razor.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a desiccant pouch within the device of Parisi et al. for the purpose of further enhancing moisture removal, and further since it is generally known to combine desiccants and fan arrangements within containers to facilitate moisture removal (for evidence, see patent 4,922,626 to Fiddler which combines fan 36 and desiccant 50 to remove moisture within a pizza box or PGPub document 2007/0023940 A1 to Siess III which combines fan 28 and desiccant 24 to remove moisture within a musical instrument container).
	As per claim 11, Parisi et al. disclose the method further comprising terminating power to the fan after a predetermined time period (para. 0026).
As per claims 12, Parisi et al. disclose wherein the predetermined time period is 2 minutes (para. 0026, lines 16-17), and thus within the range from 20 seconds to 120 seconds.
As per claim 15, Parisi et al. disclose the method further comprising terminating power to the fan upon reaching a humidity threshold (para. 0026, lines 26-29).
As per claim 16, Parisi et al. do not disclose the exact humidity levels recited, they do say that other drying times are contemplated (para. 0026, lines 17-18).  Such drying times are considered design effective variables based on routine experimentation that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the purpose of effectively protecting the razor.
As per claim 19, Parisi et al. disclose a razor storage system for extending a usable lifetime of razor blades, the system comprising: a platform comprising chamber configured to hold a razor (Figs. 2, 4, etc.); a first set of vents 334 in a first side of the chamber; a second set of vents in a second side of the chamber; a controller 405; a power supply 400 coupled to controller; a fan 332 powered by the controller and configured move an airstream through the first set of vents then through the second set of vents then remove at least one water droplet from the at least a portion of a blade of the razor (Abstract, line 4, etc. re. drying (i.e. removing water)) from the razor blade and exit (via vent 355).  While Parisi et al. do not explicitly indicate that the water being formed as a droplet, such is directed to a natural phenomenon as to how water accumulates, and thus is not considered patentably distinguishing. Parisi et al. do not explicitly teach the second passage being on a second side of the razor chamber passage.  However, Parisi does teach that blower 332 blows air through passage 334, the air then passes through the chamber and is expelled through passage 355, which is located at a lower side of the chamber.  Parisi further teaches vent 355 as being positionable anywhere as long as it functions to expel air from the chamber (para. 0023). Accordingly, placement of the second passage at an opposite side of the of the chamber constitutes would have been obvious to one of ordinary skill in the art at the effective filing date of the application as a specific choice regarding a simple rearrangement of existing parts that generally was anticipated by Parisi et al. and that does not affect the overall functioning of the system.  Parisi et al. also do not teach a desiccant configured to receive the airstream moved through the second set of vents.  However, Sassano teach a razor storage system comprising hygroscopic material (desiccant pouch 21) to remove moisture from a razor.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a desiccant pouch within the device of Parisi et al. for the purpose of further enhancing moisture removal, and further since it is generally known to combine desiccants and fan arrangements within containers to facilitate moisture removal (for evidence, see patent 4,922,626 to Fiddler which combines fan 36 and desiccant 50 to remove moisture within a pizza box or PGPub document 2007/0023940 A1 to Siess III which combines fan 28 and desiccant 24 to remove moisture within a musical instrument container).
As per claim 20, Parisi et al. disclose wherein the controller is configured to provide power and start the fan and then to terminate power to the fan upon at least one of an expiration of a predetermined time period and upon reaching a predetermined humidity threshold (para. 0026).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12, 15-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,813,430 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations of pending claim 10 are disclosed in patented claim 12, except the water removed being droplets.  Again, such is directed to a natural phenomenon as to how water accumulates, and thus is not considered patentably distinguishing.  Pending claim 10 constitutes a simple broadening of the patented claim.  
The limitations of pending claims 11-12 and 15-16 are disclosed in patented claims 13-16, respectively.
All limitations of pending claim 19 are disclosed in patented claim 19, except the water removed being droplets.  Again, such is directed to a natural phenomenon as to how water accumulates, and thus is not considered patentably distinguishing..  Pending claim 19 constitutes a simple broadening of the patented claim.
The limitations of pending claim 20 are disclosed in patented claim 20.

Allowable Subject Matter
For the record, it is noted that although claims 1-9 remain rejected under Double Patenting, they are no longer rejected under 35 U.S.C. 103.
The following is a statement of reasons for the indication of allowable subject matter:   As per claim 1, it is accepted that, while Sassano teaches a hygroscopic material below the razor platform, there is no motivation for the second passage of Parisi et al. to be in fluid communication with such a positioned hygroscopic material through the opposite side of the razor blade chamber since passage 355 is simply a vent to the outside environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763